18-10657-mew        Doc 143       Filed 02/05/19 Entered 02/05/19 18:48:39                 Main Document
                                               Pg 1 of 26


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------x
 In re:                                         : Chapter 11
                                                :
 MANHATTAN JEEP CHRYSLER DODGE, INC., et al., 1 : Case No. 18-10657(MEW)
                                                :
                                  Debtors.      :
                                                : (Jointly Administrated)
 ----------------------------------------------x

     PLAN OF LIQUIDATION OF THE DEBTORS AND DEBTORS-IN-POSSESSION


 WILK AUSLANDER LLP
 1515 Broadway, 43rd Floor
 New York, New York 10036
 Telephone: (212) 981-2300
 Eric J. Snyder, Esq.
 Eloy A. Peral, Esq.

 Counsel for Debtors and
 Debtors in Possession



 Dated: February 5, 2019




 1
  The last four digits of each Debtor’s taxpayer identification number are as follows: Manhattan Jeep Chrysler
 Dodge, Inc. (2520); Manhattan Automotive, L.L.C. (3993).




 01077144.1
18-10657-mew       Doc 143           Filed 02/05/19 Entered 02/05/19 18:48:39                                    Main Document
                                                  Pg 2 of 26


                                              TABLE OF CONTENTS

                                                                                                                                   Page

 ARTICLE      1        DEFINITIONS, RULES OF                                     INTERPRETATION AND
                       COMPUTATION OF TIME........................................................................1
      A.       Scope of Definitions ................................................................................................1
      B.        Definitions...............................................................................................................1
      C.       Rules of Construction ..............................................................................................8
      D.       Computation of Time. ..............................................................................................9
 ARTICLE 2    TREATMENT OF UNCLASSIFIED CLAIMS ........................................................9
               2.1     Administrative Expense Claims...................................................................9
               2.2     Priority Tax Claims ....................................................................................10
 ARTICLE 3    CLASSIFICATION OF CLAIMS AND INTERESTS ...........................................10
 ARTICLE 4     TREATMENT OF CLASSES OF CLAIMS AND INTERESTS UNDER
                       THE PLAN ................................................................................................10
               4.1     Class 1A: General Unsecured Claims (MJCD) .......................................11
               4.2     Class 1B: General Unsecured Claims (ARF)..........................................11
               4.3     Class 2A: Equity Interests (MJCD) ........................................................11
               4.4     Class 2B: Equity Interests (ARF) ...........................................................11
 ARTICLE 5    ACCEPTANCE OR REJECTION OF THE PLAN ................................................11
               5.1     Voting Classes ...........................................................................................11
               5.2     Acceptance by Impaired Classes of Claims ...............................................12
               5.3     Deemed Rejection of Plan .........................................................................12
               5.4     Deemed Acceptance of Plan ......................................................................12
 ARTICLE 6    MEANS OF IMPLEMENTATION OF THE PLAN ..............................................12
               6.1     Conditions Precedent to the Effective Date ...............................................12
               6.2     Vesting of Assets of the Estate ..................................................................12
               6.3     Nonconsensual Confirmation.....................................................................13
               6.4     Closing of Chapter 11 Cases ......................................................................13
               6.5     Dissolution of the Debtors and Resignation of its Directors,
                       Managers, and Officers ..............................................................................13
               6.6     Grouping of Debtors for Convenience .......................................................13
 ARTICLE 7    DISTRIBUTIONS ...................................................................................................14
               7.1     Payment Up to Allowed Claim ..................................................................14
               7.2     Distributions...............................................................................................14
               7.3     Time of Payment ........................................................................................14
               7.4     Disputed Claims Reserves .........................................................................14
               7.5     Estimation of Claims..................................................................................15
               7.6     Objections ..................................................................................................15
               7.7     Untimely Claims ........................................................................................15
               7.8     Fractional Cents .........................................................................................15
               7.9     Interest on Claims ......................................................................................16
               7.10 Setoffs ........................................................................................................16
               7.11 Waiver of Transfer Taxes ..........................................................................16
               7.12 Time Bar to Cash Payments by Check ......................................................16
 ARTICLE 8    EXECUTORY CONTRACTS UNDER THE PLAN ..............................................16

                                                                 i
 01077144.1
18-10657-mew            Doc 143         Filed 02/05/19 Entered 02/05/19 18:48:39                           Main Document
                                                     Pg 3 of 26


            8.2  Rejection Claims Bar Date.........................................................................17
 ARTICLE 9 RETENTION OF SUBJECT MATTER JURISDICTION AND CAUSES
                 OF ACTION ..............................................................................................17
            9.1  Retention of Subject Matter Jurisdiction ...................................................17
            9.2  Retention of Causes of Action ...................................................................19
 ARTICLE 10 MODIFICATION OF PLAN .................................................................................19
            10.1 Prior to the Confirmation Order .................................................................19
            10.2 After the Confirmation Order ....................................................................20
 ARTICLE 11 PROVISIONS REGARDING INJUNCTIONS, EXCULPATION AND
                 THIRD PARTY RELEASES ....................................................................20
            11.1 Injunction relating to the Plan ....................................................................20
            11.2 Releases......................................................................................................20
            11.3 Exculpation ................................................................................................21
 ARTICLE 12 MISCELLANEOUS PROVISIONS ......................................................................21
            12.1 Governing Law ..........................................................................................21
            12.2 Notices .......................................................................................................21
            12.3 Conflicts .....................................................................................................22
            12.4 Reservation of Rights .................................................................................22
            12.5 Binding Effect ............................................................................................22




                                                                ii
 01077144.1
18-10657-mew          Doc 143    Filed 02/05/19 Entered 02/05/19 18:48:39        Main Document
                                              Pg 4 of 26



         Manhattan Jeep Chrysler Dodge, Inc. f/d/b/a Manhattan Jeep Chrysler Dodge RAM
 (“MJCD”), and Manhattan Automotive, L.L.C. f/d/b/a Manhattan Alfa Romeo Fiat (“ARF”)
 (collectively, the “Debtors”), debtors and debtors-in-possession in the above Chapter 11 Cases
 hereby propose this Plan of Liquidation. Reference is made to the Disclosure Statement for a
 discussion of the Debtors’ history, results of operations, historical financial information and
 properties, and for a summary and analysis of the Plan.

          Claims against, and Equity Interests in, the Debtors will be treated as set forth herein.
 There may also be other agreements and documents, which will be filed with the Bankruptcy
 Court (as defined below), that are referenced in the Plan or the Disclosure Statement as exhibits
 and schedules. All such exhibits and schedules are incorporated into and are a part of the Plan as
 if set forth in full herein.

      ALL HOLDERS OF CLAIMS AGAINST OR EQUITY INTERESTS IN A
 DEBTOR ARE ENCOURAGED TO READ THE PLAN AND THE DISCLOSURE
 STATEMENT IN THEIR ENTIRETY BEFORE VOTING TO ACCEPT OR REJECT
 THE PLAN.


                                           ARTICLE 1

                                DEFINITIONS, RULES OF
                       INTERPRETATION AND COMPUTATION OF TIME


 A.       Scope of Definitions

                For purposes of this Plan, unless the context otherwise requires, all capitalized
 terms not otherwise defined shall have the meanings ascribed to them in Article 1.B. of this Plan.
 Any term used in this Plan that is not defined herein, but is defined in the Bankruptcy Code or
 the Bankruptcy Rules, shall have the meaning ascribed to that term in the Bankruptcy Code or
 the Bankruptcy Rules.

 B.           Definitions

        1.1     “Administrative Expense Bar Date” shall apply to Administrative Expense
 Claims and means the first Business Day that is sixty (60) days after the Effective Date or such
 other date as established by Final Order of the Bankruptcy Court.

        1.2    “Administrative Expense Claim” or “Administrative Claim” means any right
 to payment constituting a cost or expense of administration of the Chapter 11 Cases under
 Sections 503(b) and 507(a)(2) of the Bankruptcy Code, including without limitation: (a) any
 actual and necessary costs and expenses incurred on or after the Commencement Date of
 preserving the Estates and operating the Debtors’ businesses; (b) Claims that have been
 determined by a Final Order to constitute an administrative expense of the Estates; (c)



                                                 1
 01077144.1
18-10657-mew       Doc 143     Filed 02/05/19 Entered 02/05/19 18:48:39           Main Document
                                            Pg 5 of 26


 Professional Fee Claims; and (d) any fees or charges assessed against and payable by the
 Debtors under Section 1930 of title 28 of the United States Code.

         1.3    “Allowed” means with respect to Claims (a) any Claim against a Debtor, proof of
 which is timely Filed or by order of the Bankruptcy Court is not or will not be required to be
 Filed, (b) any Claim that has been or is hereafter listed in the Schedules as neither disputed,
 contingent or unliquidated, and for which no timely Filed proof of Claim has been Filed, or (c)
 any Claim allowed pursuant to this Plan and, in each such case in (a) and (b) above, as to which
 either (i) no objection to the allowance thereof has been Filed within the applicable period of
 time fixed by this Plan, the Bankruptcy Code, the Bankruptcy Rules or the Bankruptcy Court or
 (ii) such an objection is so Filed and the Claim shall have been allowed pursuant to a Final Order
 (but only to the extent so allowed).

         1.4    “Assets” means all assets and property of the Estates of the Debtors, regardless of
 whether reflected in the financial records of the Debtors, including but not limited to: Cash,
 deposits, refunds, rebates, abatements, fixtures, equipment, inventory, contractual interests,
 intangibles, claims, Causes of Action, suits, setoffs, recoupments, equitable or legal rights,
 interests and remedies.

        1.5    “Avoidance Actions” means the Causes of Action under sections 502(d), 544,
 545, 547, 548, 549, 550, and 553 of the Bankruptcy Code and any other avoidance actions under
 the Bankruptcy Code or under state law.

         1.6    “Ballots” means the ballots accompanying the Disclosure Statement upon which
 Holders of Impaired Claims entitled to vote shall, among other things, indicate their acceptance
 or rejection of the Plan in accordance with the Plan and the procedures governing the solicitation
 process, and which must be actually received on or before the Voting Deadline.

         1.7    “Bankruptcy Code” means title 11 of the United States Code, as amended and in
 effect on the Commencement Date.

         1.8    “Bankruptcy Court” means the United States Bankruptcy Court for the Southern
 District of New York, Manhattan Division, having jurisdiction over the Chapter 11 Cases or such
 other court of competent jurisdiction as may obtain such jurisdiction in the future.

        1.9   “Bankruptcy Rules” means (a) the Federal Rules of Bankruptcy Procedure as
 promulgated by the United States Supreme Court under Section 2075 of title 28 of the United
 States Code and (b) the local rules of the Bankruptcy Court, in each case, as in effect on the
 Commencement Date.

         1.10 “Business Day” means any day other than: (a) a Saturday; (b) a Sunday and (c) a
 “legal holiday” as defined in Bankruptcy Rule 9006(a).

          1.11   “Cases” has the same meaning as the term “Chapter 11 Cases”

          1.12   “Cash” means legal tender of the United States of America.



                                                 2
 01077144.1
18-10657-mew      Doc 143      Filed 02/05/19 Entered 02/05/19 18:48:39            Main Document
                                            Pg 6 of 26


         1.13 “Cash Equivalents” means equivalents of Cash in the form of readily marketable
 securities or instruments issued by an Entity, including readily marketable direct obligations of,
 or obligations guaranteed by, the United States of America, commercial paper of domestic
 corporations carrying a Moody’s rating of “P2” or better, or equivalent rating of any other
 nationally recognized rating service, or interest bearing certificates of deposit or other similar
 obligations of domestic banks or other financial institutions having a shareholders’ equity or
 capital of not less than five hundred million dollars ($500,000,000) having maturities of not more
 than one year, at the then generally prevailing rates of interest for like amounts and like periods.

         1.14 “Causes of Action” means any and all actions, causes of action, rights, suits,
 debts, sums of money, damages, judgments, claims, and demands whatsoever, whether known or
 unknown, existing or hereafter arising, in law, equity, or otherwise, including but not limited to
 the Avoidance Actions, based in whole or in part upon any act or omission or other event
 occurring prior to the Commencement Date or during the course of the Cases, including through
 the Effective Date, that belong to the Debtors or their Estates.

        1.15 “Chapter 11 Cases” means (i) when used with reference to a particular Debtor,
 the case pending for that Debtor under chapter 11 of the Bankruptcy Code and (ii) when used
 with reference to all Debtors, the procedurally consolidated chapter 11 cases pending for the
 Debtors in the Bankruptcy Court.

        1.16 “Claim” means any claim against a Debtor, regardless of whether asserted and
 regardless of whether known, as the term “claim” is defined in Section 101(5) of the Bankruptcy
 Code.

         1.17   “Claims Objection Deadline” shall have the meaning ascribed to it in Section 7.6
 of the Plan.

         1.18 “Class” means any group of substantially similar Claims or Equity Interests
 classified by the Plan pursuant to Section 1122 of the Bankruptcy Code.

          1.19 “Commencement Date” means March 9, 2018, the date on which each Debtor
 filed its voluntary petition under chapter 11 of the Bankruptcy Code.

         1.20 “Confirmation Date” means the date on which the Confirmation Order becomes
 a Final Order.

        1.21 “Confirmation Hearing” means the hearing held by the Court to consider the
 confirmation of the Plan, as it may be adjourned or continued from time to time.

        1.22 “Confirmation Order” means an order of the Court confirming the Plan under
 Section 1129 of the Bankruptcy Code that has become a Final Order.

        1.23 “Debtor” means one of the Debtors, in its individual capacity as a debtor and
 debtor in possession in its respective Chapter 11 Case, or as a reorganized debtor, as the case
 may be.



                                                  3
 01077144.1
18-10657-mew       Doc 143     Filed 02/05/19 Entered 02/05/19 18:48:39             Main Document
                                            Pg 7 of 26


        1.24 “Debtors” means collectively: Manhattan Jeep Chrysler Dodge, Inc. f/d/b/a
 Manhattan Jeep Chrysler Dodge RAM and Manhattan Automotive, L.L.C. f/d/b/a Manhattan
 Alfa Romeo Fiat, as debtors and debtors in possession in the Chapter 11 Cases, or as reorganized
 debtors, as the case may be.

          1.25   “Disputed Claim” means a Claim or any portion thereof that is not an Allowed
 Claim.

        1.26 “Disclosure Statement” means the Disclosure Statement filed pursuant to Section
 1125 of the Bankruptcy Code with respect to this Plan, including all exhibits, appendices, and
 schedules thereto, if any, as same may be amended, modified, or supplemented from time to
 time, all as approved by the Bankruptcy Court pursuant to sections 1125 and 1127 of the
 Bankruptcy Code and Bankruptcy Rule 3017.

         1.27 “Disputed Reserve” means the aggregate amount of Cash that would have been
 distributed on the Distribution Date, or in subsequent Distributions, to the Holders of Disputed
 Claims if such Disputed Claims had in fact been Allowed on such date: (a) for liquidated Claims,
 in the amount asserted in a filed Proof of Claim or Administrative Claim; and (b) for
 unliquidated Claims, the amount estimated by the Debtors as the maximum reasonable amount
 that could ultimately be allowed by the Court.

        1.28 “Distribution” means a distribution of Cash or other Assets made in accordance
 with the Plan.

        1.29 “Distribution Date” means the date on which the Debtors shall make a
 Distribution, which shall be a date selected by the Debtors.

        1.30 “Effective Date” means a Business Day selected by the Debtors after which all
 conditions to the occurrence of the Effective Date set forth in Section 6.1 have been satisfied or
 duly waived.

          1.31   “Entity” means an entity as defined in Section 101(15) of the Bankruptcy Code.

        1.32 “Estates” means the Debtors’ chapter 11 estates, individually or collectively, as is
 appropriate in context, created by the commencement of and in the Chapter 11 Cases pursuant to
 Section 541 of the Bankruptcy Code.

          1.33 “Estate Litigation” means all proceedings arising from or relating to: (i) all
 Claims, (ii) objections to Claims, (iii) Causes of Action, including but not limited to, any
 litigation or claims that can be instituted or asserted by the Estates or the Debtors or by any party
 on behalf of or for the benefit of the Estates or the Debtors, including, but not limited to, to
 recover upon Avoidance Actions.

         1.34 “Exculpated Claim” any claim (as defined in Section 101(5) of the Bankruptcy
 Code) or Cause of Action for any claim related to any act taken or not taken after the
 Commencement Date and before the Effective Date arising out of the Chapter 11 Cases related
 to any of the Debtors, including, without limitation, (i) the negotiation of any settlements entered
 into with or by any of the Debtors or any other estate representatives and the (ii) the formulation,

                                                  4
 01077144.1
18-10657-mew       Doc 143     Filed 02/05/19 Entered 02/05/19 18:48:39          Main Document
                                            Pg 8 of 26


 preparation, dissemination, negotiation, filing, prosecution, approval or administration of the
 Disclosure Statement, this Plan (including any term sheets related hereto), or (iii) any contract,
 instrument, release or other agreement or document created or entered into in connection with
 any such negotiations or settlements or the Disclosure Statement, this Plan, the filing of the
 Chapter 11 Cases, the pursuit of Confirmation, and the administration and implementation of the
 Plan.

          1.35   “Exculpated Party” shall have the meaning ascribed to it in Section 11.3 of the
 Plan.

         1.36 “Executory Contract” means a contract or unexpired lease (including
 amendments thereto) to which a Debtor is a party that is or previously was subject to assumption
 or rejection under sections 365 or 1123 of the Bankruptcy Code.

          1.37   “Final Decree” means a final decree entered pursuant to Bankruptcy Rule 3022.

         1.38 “Equity Interest” means the legal, equitable, contractual, and other rights of any
 Person with respect to existing membership interests or other equity interest, or any other equity
 securities of, or ownership interests in, the Debtors.

        1.39 “File” or “Filed” means, with respect to any pleading, entered on the docket of
 the Case and properly served in accordance with the Bankruptcy Rules.

         1.40 “Final Order” means an order or judgment of the Court as to which the time to
 appeal, petition for certiorari, seek mandamus, or move for reargument, reconsideration, or
 rehearing has expired and as to which no appeal, petition for certiorari, or other proceedings for
 reargument, reconsideration, or rehearing is pending; or, if an appeal, writ of certiorari, or
 petition for mandamus, reargument, reconsideration, or rehearing has been Filed or sought with
 respect to any order or judgments of the Court, that order or judgment has been affirmed by the
 highest court to which it was appealed, or certiorari has been denied or mandamus, reargument,
 reconsideration, or rehearing has been denied or resulted in no modification thereof, and the time
 to take any further appeal, petition for certiorari, or move for mandamus, reargument,
 reconsideration, or rehearing shall have expired; provided, however, that the possibility that a
 motion under Rule 60 of the Federal Rules of Civil Procedure (or any analogous motion under
 the Bankruptcy Rules) may be Filed with respect to an order or judgment shall not cause such
 order or judgment not to be a Final Order.

         1.41 “First Omnibus Rejection Motion” means the order entered by the Bankruptcy
 Court on December 7, 2018 and bearing docket number 112 and entitled Order Authorizing
 Nunc Pro Tunc Rejection Of Executory Contracts And Unexpired Leases For Personal Property
 (II) And Abandonment Of Certain Property In Connection Therewith.

          1.42   “General Claims Bar Date” means May 23, 2018.

        1.43 “General Claims Bar Date Order” means the order entered by the Court on
 April 11, 2017, which established the General Claims Bar Date.



                                                 5
 01077144.1
18-10657-mew       Doc 143     Filed 02/05/19 Entered 02/05/19 18:48:39           Main Document
                                            Pg 9 of 26


        1.44 “General Unsecured Claim” means any Claim against a Debtor that is not (i) a
 Secured Claim; (ii) entitled to priority under Sections 503 or 507 of the Bankruptcy Code; or (iii)
 an Administrative Expense Claim, Priority Tax Claim, or a Priority Non-Tax Claim.

        1.45 “Holder” means the beneficial holder of any Claim or Equity Interest, in its
 capacity as such.

       1.46 “Impaired” shall have the meaning ascribed to it in Section 1124 of the
 Bankruptcy Code.

       1.47 “Insiders” shall have the meaning ascribed to it in Section 101(31) of the
 Bankruptcy Code.

         1.48 “Liabilities” means the liabilities of the Estates, whether or not reflected in the
 financial records of the Debtors.

        1.49 “Lien” shall have the meaning ascribed to it in Section 101(37) of the Bankruptcy
 Code, except that a lien that has been or may be avoided or void shall not constitute a Lien for
 the purposes of the Plan.

          1.50   “Person” means a person as defined in section 101(41) of the Bankruptcy Code.

        1.51 “Plan” means this plan of liquidation under chapter 11 of the Bankruptcy Code as
 the same may be amended, modified, or supplemented from time to time in accordance with its
 terms.

        1.52 “Plan Supplement” means the compilation of documents and forms of
 documents, schedules, and exhibits to the Plan, to be Filed at least seven (7) calendar days before
 the Confirmation Hearing, and any additional documents or schedules Filed before the Effective
 Date as supplements or amendments to the Plan Supplement. The Debtors shall have the right to
 amend the documents contained in, and exhibits to, the Plan Supplement through the Effective
 Date.

       1.53 “Priority Non-Tax Claim” means any Claim accorded priority in right of
 payment under section 507(a) of the Bankruptcy Code, other than a Priority Tax Claim or an
 Administrative Claim.

        1.54 “Priority Tax Claim” means any Claim of a governmental unit (as that term is
 defined in the Bankruptcy Code) of the kind entitled to priority in payment as specified in
 Sections 502(i) and 507(a)(8) of the Bankruptcy Code, including any Secured Claim which
 would otherwise meet the description of an unsecured Claim of a governmental unit under
 Section 507(a)(8) of the Bankruptcy Code but for the secured status of that Claim.

         1.55 “Professional” means any person or Entity employed by the Debtors or the
 Committee in accordance with Sections 327, 328, or 1103 of the Bankruptcy Code, and who
 shall be compensated for services rendered prior to the Effective Date pursuant to Sections 327,
 328, 329, 330, or 331 of the Bankruptcy Code.


                                                 6
 01077144.1
18-10657-mew       Doc 143     Filed 02/05/19 Entered 02/05/19 18:48:39          Main Document
                                            Pg 10 of 26


         1.56 “Professional Fee Bar Date” shall apply to Professional Fee Claims and means
 the first Business Day that is sixty (60) days after the Effective Date or such other date
 established by Final Order of the Bankruptcy Court.

        1.57 “Professional Fee Claims” means an Administrative Claim for reasonable
 compensation of a Professional for services rendered or expenses incurred in the Chapter 11
 Cases on or prior to the Effective Date.

         1.58 “Pro Rata” means, with reference to any Distribution on account of any Allowed
 Claim in any Class, the ratio (expressed as a percentage) that the amount of the Allowed Claim
 bears to the aggregate amount of all Allowed Claims in that Class. Until all Disputed Claims are
 Resolved, Disputed Claims shall be treated as Allowed Claims in the amount used for calculation
 of the Disputed Reserve for the purpose of calculating Pro Rata Distributions of the Assets.

          1.59   “Proof of Claim” means a Claim Filed against a Debtor in any of the Chapter 11
 Cases.

        1.60 “Record Date” means the record date for determining the entitlement to receive
 Distributions under the Plan on account of Allowed Claims which shall be the date of the first
 scheduled hearing before the Bankruptcy Court to consider approval of the Disclosure Statement.

        1.61 “Rejected Contract” means an Executory Contract (i) previously rejected by the
 Debtors (e.g., under the First Omnibus Rejection Order) or (ii) deemed rejected effective as of
 the Effective Date or such other date as may be agreed to by the parties to the Executory
 Contract or as ordered by the Bankruptcy Court.

         1.62 “Rejection Claim” means any Claim arising from a Rejected Contract, including
 any Claim of (a) a lessor for damages resulting from the rejection of a lease of real property as
 any such Claim shall be calculated in accordance with Section 502(b)(6) of the Bankruptcy Code
 or (b) an employee for damages resulting from the rejection of an employment agreement as any
 such Claim shall be calculated in accordance with § 502(b)(7). A Rejection Claim shall
 constitute a General Unsecured Claim.

        1.63 “Rejection Claims Bar Date” means the deadline to File a Proof of Claim for
 damages under a Rejected Contract and such deadline is thirty (30) days after the entry of an
 order by the Bankruptcy Court rejecting such contract or thirty (30) days after entry of the
 Confirmation Order (in the event the Rejected Contract was rejected pursuant to the Plan),
 whichever occurs first.

         1.64 “Representatives” means, without limitation, any existing or former affiliate,
 subsidiary, member, officer, director, partner, stockholder, trustee, member, representative,
 employee, agent, attorney, business advisor, financial advisor, accountant, other Professional,
 their successors or assigns, or any Person who is or was in control of any of the foregoing.

         1.65 “Schedules” means the schedules of assets and liabilities and the statements of
 financial affairs Filed by the Debtors pursuant to Section 521 of the Bankruptcy Code, and as
 such schedules and statements have been or may be supplemented or amended from time to time.


                                                7
 01077144.1
18-10657-mew       Doc 143     Filed 02/05/19 Entered 02/05/19 18:48:39            Main Document
                                            Pg 11 of 26


         1.66 “Secured Claim” means an Allowed Claim that is secured by a Lien (which is
 valid, perfected and enforceable under applicable law or by reason of a Final Order) on the
 property in which the Estate has an interest or that is subject to a setoff under Section 553 of the
 Bankruptcy Code, to the extent of the value of the Collateral, as determined in accordance with
 Section 506(a) of the Bankruptcy Code, or to the extent of the amount subject to the setoff.

         1.67 “Unclaimed Property” means any Distributions that are returned to the Debtors
 as: (i) undeliverable to the Holder of an Allowed Claim, or (ii) unclaimed by a Holder of an
 Allowed Claim, as further described in Section 7.2 hereto.

         1.68 “Unimpaired” means an Allowed Claim or Equity Interest that is not “impaired”
 within the meaning of Section 1124 of the Bankruptcy Code.

        1.69 “United States Trustee” means the United States Trustee appointed under
 Section 591 of title 28 of the United States Code to serve in the Southern District of New York.

         1.70 “United States Trustee Fees” means all fees payable on or before the Effective
 Date to the United States Trustee, including pursuant to 28 U.S.C. § 1980, together with interest,
 if any, pursuant to 31 U.S.C. § 3717.

        1.71 “Voting Agent” means Wilk Auslander, LLP in its capacity as bankruptcy
 counsel for the Debtor or any successor.

 C.       Rules of Construction

         Wherever from the context it appears appropriate, each term stated in either the singular
 or the plural shall include both the singular and the plural, and pronouns stated in the masculine,
 feminine, or neuter gender shall include the masculine, feminine, and neuter. For purposes of the
 Plan: (a) any reference in the Plan to a contract, instrument, release, indenture, or other
 agreement or document being in a particular form or on particular terms and conditions means
 that the document shall be substantially in that form or substantially on those terms and
 conditions; (b) any reference in the Plan to an existing document or exhibit Filed or to be Filed
 means the document or exhibit as it may have been or may be amended, modified, or
 supplemented; and (c) unless otherwise specified, all references in the Plan to Articles,
 Schedules, and Exhibits are references to articles, schedules, and exhibits of or to the Plan.
 Unless otherwise specified, the words "herein," "hereof," "hereto," "hereunder," and other words
 of similar meaning refer to the Plan as a whole and not to any particular article, section,
 subsection, or clause contained in the Plan. A capitalized term used but not defined herein shall
 have the meaning given to that term in the Bankruptcy Code. The rules of construction contained
 in Section 102 of the Bankruptcy Code shall apply to the construction of the Plan.

        The headings in the Plan are for convenience of reference only and shall not expand,
 limit, or otherwise affect the provisions of the Plan. Unless otherwise indicated herein, all
 references to dollars are to United States dollars.




                                                  8
 01077144.1
18-10657-mew      Doc 143      Filed 02/05/19 Entered 02/05/19 18:48:39            Main Document
                                            Pg 12 of 26


 D.       Computation of Time.

         Unless otherwise expressly provided herein, in computing any period of time prescribed
 or allowed by the Plan, the provisions of Bankruptcy Rule 9006(a) shall apply. If any payment or
 act under the Plan is required to be made or performed on a date that is not a Business Day, then
 the making of such payment or the performance of such act may be completed on the next
 succeeding Business Day, but shall be deemed to have been completed as of the required date.


                                            ARTICLE 2

                         TREATMENT OF UNCLASSIFIED CLAIMS

        In accordance with section 1123(a)(l) of the Bankruptcy Code, Administrative Expense
 Claims and Priority Tax Claims have not been classified and thus are excluded from the Classes
 of Claims and Equity Interests set forth in Article II hereof. These unclassified Claims are
 Unimpaired and treated as follows:

                2.1     Administrative Expense Claims

         (a)    Administrative Expenses. Each Holder of an Allowed Administrative Expense
 Claim other than Professional Fee Claims and United States Trustee Fees will be paid the full
 unpaid amount of such Allowed Administrative Expense Claim in Cash: (i) on the Effective Date
 or as soon as practicable thereafter; (ii) if such Claim is Allowed after the Effective Date, on the
 date such Claim is Allowed; (iii) at such time and upon such terms as may otherwise be agreed
 upon by such Holder and the Debtors; or (iv) at such time and upon such terms as set forth in an
 order of the Bankruptcy Court.

        (b)     Statutory Fees. All fees of the Debtors payable pursuant to Section 1930 of title
 28 of the United States Code shall be paid (i) if due and owing, on or prior to the Effective Date
 by the Debtors, and (ii) if due and owing after the Effective Date.

         (c)     Professional Fee Claims. Each Professional who holds a Professional Fee Claim
 shall be required to File with the Bankruptcy Court, and to serve on all parties required to receive
 notice, a final fee application on or before the Professional Fee Bar Date. The failure to timely
 File the fee application shall result in the Professional Fee Claim being forever barred and
 discharged. A Professional Fee Claim with respect to which a fee application has been properly
 and timely filed pursuant to this Article 2 shall be treated and paid only to the extent allowed by
 a Final Order. No Professional Fee Claims shall be allowed on account of any services rendered
 by a Professional whose retention with respect to the Chapter 11 Cases has not been approved by
 the Bankruptcy Court.

        (d)      Administrative Expense Bar Date. Requests for payment of Administrative
 Expense Claims must be filed by the Administrative Expense Bar Date. Holders of
 Administrative Expense Claims that do not File such requests by the Administrative Expense Bar
 Date shall be forever barred from asserting such Administrative Expenses against the Debtors,
 their Estates, or any of their Assets.


                                                  9
 01077144.1
18-10657-mew      Doc 143      Filed 02/05/19 Entered 02/05/19 18:48:39          Main Document
                                            Pg 13 of 26


                2.2     Priority Tax Claims

        On the later of the Effective Date or the date on which a Priority Tax Claim becomes an
 Allowed Claim, or, in each such case, as soon as practicable thereafter, each Holder of a Priority
 Tax Claim shall be entitled to receive Cash from the Debtors on account of its Allowed Claim.


                                           ARTICLE 3

                      CLASSIFICATION OF CLAIMS AND INTERESTS

                 3.1    Pursuant to section 1122 of the Bankruptcy Code, set forth below is a
 designation of classes of Claims against and Equity Interests in the Debtors. A Claim or Equity
 Interest is placed in a particular Class for the purposes of voting on this Plan and or receiving
 Distributions pursuant to this Plan only to the extent that such Claim or Interest is an Allowed
 Claim or an Allowed Equity Interest in that Class and such Claim or Equity Interest has not been
 paid, released, or otherwise settled prior to the Effective Date. In accordance with section
 1123(a)(1) of the Bankruptcy Code, Administrative Claims, and Priority Tax Claims of the kinds
 specified in sections 507(a)(1) and 507(a)(8) of the Bankruptcy Code, respectively, have not
 been classified and their treatment is set forth in Article 2 above.

                3.2     The classification of Claims against and Equity Interests in the Debtors
 pursuant to the Plan are as follows:


  Class               Debtor             Claims/Interests         Status           Entitled to
                                                                                   Vote
          1A          MJCD               General Unsecured        Impaired         Yes
                                         Claims
          1B          ARF                General Unsecured        Unimpaired       No
                                         Claims
          2A          MJCD               Equity Interests         Impaired         No (Deemed
                                                                                   to reject)
          2B          ARF                Equity Interests         Unimpaired       No (Deemed
                                                                                   to accept)


                                           ARTICLE 4

                TREATMENT OF CLASSES OF CLAIMS AND INTERESTS
                              UNDER THE PLAN

         The following treatment set forth in this Article 4 shall be accorded to Allowed Claims
 against the Debtors and Equity Interests in the Debtors:




                                                10
 01077144.1
18-10657-mew      Doc 143     Filed 02/05/19 Entered 02/05/19 18:48:39           Main Document
                                           Pg 14 of 26


          4.1   Class 1A: General Unsecured Claims (MJCD)

         Class 1A consists of Allowed General Unsecured Claims held against MJCD. Unless
 otherwise agreed by a Holder of a Class 1A Claim, each Holder of a Class 1A Claim shall be
 entitled to receive its Pro Rata share in Cash from the Debtors as provided by this Plan, provided
 that the face amount of all Administrative Expense Claims and Priority Tax Claims entitled to
 greater priority than an Allowed Class 1A Claim have been paid in full or either (i) to the extent
 not paid in full, funds sufficient to satisfy the face amount have been placed in a segregated
 reserve, or (ii) the Holder of each Administrative Expense Claim or a Priority Tax Claim has
 agreed to waive their right to a Distribution.

          4.2   Class 1B:    General Unsecured Claims (ARF)

         Class 1B consists of Allowed General Unsecured Claims held against ARF. Unless
 otherwise agreed by a Holder of a Class 1B Claim, each Holder of a Class 1B Claim shall be
 entitled to receive its Pro Rata share in Cash from the Debtors as provided by this Plan, provided
 that the face amount of all Administrative Expense Claims and Priority Tax Claims entitled to
 greater priority than an Allowed Class 1B Claim have been paid in full or either (i) to the extent
 not paid in full, funds sufficient to satisfy the face amount have been placed in a segregated
 reserve, or (ii) the Holder of each Administrative Expense Claim or a Priority Tax Claim has
 agreed to waive their right to a Distribution.

          4.3   Class 2A: Equity Interests (MJCD)

        Class 2A consists of the Equity Interests in MJCD. The Holders of the Equity Interests in
 MJCD will not receive any Distribution on account of such interests except to the extent funds
 remain after payment in full of Administrative Expense Claims, Priority Tax Claims, and Class
 1A Claims. Upon the entry of a Final Decree, all Class 2A Equity Interests shall be cancelled,
 extinguished, and of no further force and effect, without the payment of any monies or
 consideration to the holder of Class 2A Equity Interest except as provided herein.

          4.4   Class 2B: Equity Interests (ARF)

        Class 2B consists of the Equity Interests in ARF. The Holders of the Equity Interests in
 ARF will receive a Distribution on account of such Equity Interests to the extent funds remain
 after payment in full of the Administrative Expense Claims, Priority Tax Claims, and Class 1B
 Claims. Upon the Effective Date, all Class 2B Equity Interests shall be retained by Holders of
 such Equity Interests.

                                           ARTICLE 5

                      ACCEPTANCE OR REJECTION OF THE PLAN

          5.1   Voting Classes

        Class 1A is Impaired under the Plan. The Holders of Class 1A Claims as of the Record
 Date shall be entitled to vote to accept or reject the Plan.

                                                11
 01077144.1
18-10657-mew         Doc 143   Filed 02/05/19 Entered 02/05/19 18:48:39            Main Document
                                            Pg 15 of 26




          5.2   Acceptance by Impaired Classes of Claims

         Pursuant to section 1126(c) of the Bankruptcy Code and except as otherwise provided in
 section 1126(e) of the Bankruptcy Code, an Impaired Class of Claims entitled to vote to accept
 or reject the Plan has accepted the Plan if the holders of at least two-thirds in dollar amount and
 more than one-half in number of the Allowed Claims in such Class actually voting have voted to
 accept the Plan.
          5.3   Deemed Rejection of Plan

         Equity Interests in Class 2A are Impaired. The Holders of Class 2A Equity Interests are
 deemed to have rejected this Plan pursuant to section 1126(g) of the Bankruptcy Code and are
 not entitled to vote to accept or reject this Plan.

          5.4   Deemed Acceptance of Plan


         Claims in Class 1B and Equity Interests in Class 2B are not Impaired. The Holders of
 Class 1B Claims and Class 2B Equity Interests are deemed to have accepted this Plan pursuant to
 section 1126(g) of the Bankruptcy Code and are not entitled to vote to accept or reject this Plan.

                                            ARTICLE 6

                       MEANS OF IMPLEMENTATION OF THE PLAN

          6.1   Conditions Precedent to the Effective Date

       The following are conditions precedent to the Effective Date that must be satisfied or
 waived by the Debtors:

                a.      Entry of the Confirmation Order and the Confirmation Order having
                        become a Final Order; and

                b.      No request for revocation of the Confirmation Order under section 1144 of
                        the Bankruptcy Court shall be pending; and

                c.      Vesting of Assets of the Estates.

          6.2   Vesting of Assets of the Estate

         On the Effective Date, subject only to the terms of the Plan, all Assets, wherever situated,
 shall vest in the Debtors, free and clear of all Liens, Claims, interests, and Encumbrances, except
 as otherwise provided in the Plan.




                                                  12
 01077144.1
18-10657-mew      Doc 143      Filed 02/05/19 Entered 02/05/19 18:48:39           Main Document
                                            Pg 16 of 26


          6.3   Nonconsensual Confirmation

         If any impaired Class of Claims entitled to vote does not accept the Plan by the requisite
 statutory majority provided in section 1126(c) of the Bankruptcy Code, the Debtors reserve the
 right to amend the Plan or undertake to have the Court confirm the Plan under section 1129(b) of
 the Bankruptcy Code or both as discussed more fully in Article VI(b) of the Disclosure
 Statement. With respect to any Impaired classes of Claims that are deemed to reject the Plan, the
 Debtors shall request the Court to confirm the Plan under section 1129(b) of the Bankruptcy
 Code.

          6.4   Closing of Chapter 11 Cases

         When each Disputed Claim filed against a Debtor has become an Allowed Claim or a
 Claim that is not Allowed, and all Cash has been Distributed in accordance with the terms of the
 Plan, such Debtor shall seek authority from the Bankruptcy Court to close its Chapter 11 Case in
 accordance with the Bankruptcy Code and the Bankruptcy Rules and to request the Bankruptcy
 Court to enter the Final Decree for such Chapter 11 Case.

          6.5   Dissolution of the Debtors and Resignation of its Directors, Managers, and
                Officers

         From and after the entry of a Final Decree (a “Case Closing Date”) for a Chapter 11
 Case, such Debtor shall be deemed dissolved for all purposes without the necessity for any other
 or further actions to be taken by or on behalf of such Debtor or payments to be made in
 connection therewith. From and after the entry of a Final Decree, such Debtor shall not be
 required to file any document, or take any other action, to withdraw its business operations from
 any states in which such Debtor was previously conducting business. On a Case Closing Date, all
 of the respective Debtor’s directors, managers, and officers, shall be deemed to have been
 terminated by such Debtor without the necessity of any further action or writing, and they shall
 be released from any responsibilities, duties and obligations that arise after the Case Closing
 Date to such Debtor or its creditors under the Plan, or applicable law. Under no circumstances
 shall such parties be entitled to any compensation from such Debtor for services provided after
 the Effective Date, unless such individuals are subsequently employed by the Debtors to assist
 them in the consummation of the Plan.

          6.6   Grouping of Debtors for Convenience

         The Plan may group the Debtors together for the purposes of, inter alia, describing
 treatment under the Plan, confirmation of the Plan, and making Distributions. Unless set forth in
 the Plan, this grouping shall not affect any Debtor’s status as a separate legal entity, change the
 organizational structure of the Debtors’ business enterprise, constitute a change of control of any
 Debtor for any purpose, cause a merger or consolidation of any legal entities, or cause the
 transfer of any assets. The Plan is not premised upon and shall not cause the substantive
 consolidation of the Debtors or any non-Debtor affiliate, and, except as otherwise provided by or
 permitted under the Plan, all Debtors shall continue to exist as separate legal entities.




                                                 13
 01077144.1
18-10657-mew      Doc 143       Filed 02/05/19 Entered 02/05/19 18:48:39          Main Document
                                             Pg 17 of 26


                                           ARTICLE 7

                                        DISTRIBUTIONS

          7.1   Payment Up to Allowed Claim

         Notwithstanding any other provisions of the Plan, no Holder of a Claim shall be entitled
 to receive Distributions aggregating more than its Allowed Claim, nor shall any Holder of a
 Claim receive any Distributions under the Plan until its Claim has been Allowed.

          7.2   Distributions

         Distributions to Holders of Allowed Claims shall be made by the Debtors: (a) at the
 addresses set forth on the Proofs of Claim filed by such Holders (or at the last known addresses
 of such holders if no Proof of Claim is filed or if the Debtors have been notified of a change of
 address), (b) at the addresses set forth in any written notices of address changes delivered to the
 Debtors after the date of any related Proof of Claim, or (c) at the addresses reflected on the
 Schedules if no Proof of Claim has been Filed and the Debtors have not received a written notice
 of a change of address. If any Distribution of a Holder of an Allowed Claim is returned as
 undeliverable, no further Distributions to such holder shall be made unless and until the Debtors
 are notified in writing of such Holder's then current address, at which time all missed
 Distributions shall be made to such Holder without interest. Any undeliverable Distribution
 made shall be held for redistribution under this Plan. All claims for undeliverable Distributions
 must be made no later than 90 days after the Distribution is made, after which date all Unclaimed
 Property and uncashed checks for any reason shall revert to the Debtors free of any restrictions
 thereon, and the Claim of any Holder or successor to such Holder with respect to such property
 shall be discharged and forever barred notwithstanding any federal or state escheat laws to the
 contrary. Nothing contained in the Plan shall require the Debtors or any professional retained by
 the foregoing to attempt to locate any Holder of an Allowed Claim.

          7.3   Time of Payment

        Except as may be provided herein, all Distributions provided for by the Plan will be made
 as soon as it is feasible in the reasonable discretion of the Debtors. One or more Distributions
 may be made pursuant to the provisions of the Plan.

          7.4   Disputed Claims Reserves

         On any date that Distributions are to be made on account of Allowed Claims and after
 making all Distributions to be made on any such date under the Plan, the Debtors shall make a
 reasonable reserve on account of Disputed Claims and shall adjust the reserve periodically,
 which shall be no less than the amount of the Disputed Claims multiplied by the Pro Rata
 Distribution that have been made on account of Allowed Claims as of such date. Such Disputed
 Claim reserve shall be administered by the Debtors. The reserve shall be closed and extinguished
 by the Debtors upon the determination that all Distributions and other dispositions of Cash, or
 other Distributions required to be made under the Plan have been made in accordance with the
 terms of the Plan. Upon closure of a Disputed Claim reserve, all Cash shall be subject to
 redistribution, in accordance with the provisions of the Plan.

                                                 14
 01077144.1
18-10657-mew      Doc 143      Filed 02/05/19 Entered 02/05/19 18:48:39            Main Document
                                            Pg 18 of 26


          7.5   Estimation of Claims

          The Debtors may, at any time, request that the Bankruptcy Court estimate any contingent
 or unliquidated Claims, including any Claim for taxes, to the extent permitted by section 502(c)
 of the Bankruptcy Code regardless of whether the Debtors have previously objected to such
 Claim or whether the Bankruptcy Court has ruled on any such objection. The Bankruptcy Court
 shall retain jurisdiction to estimate any Claim at any time during litigation concerning any
 objection to any Claim, including during the pendency of any appeal relating to any such
 objection. In the event that the Bankruptcy Court estimates any contingent or unliquidated
 Claim, that estimated amount shall constitute either the Allowed amount of such Claim or a
 maximum limitation on such Claim, as determined by the Bankruptcy Court. If the estimated
 amount constitutes a maximum limitation on such Claim, the Debtor may elect to pursue
 supplemental proceedings to object to any ultimate allowance of such Claim. All of the
 aforementioned Claims objections, estimation and resolution procedures are cumulative and not
 necessarily exclusive of one another. Claims may be estimated and subsequently compromised,
 settled, withdrawn or resolved by any mechanism approved by the Bankruptcy Court.

          7.6   Objections

         All parties in interest shall have the right to make and File objections to Claims
 subsequent to the Effective Date; provided, however, all such objections by any party other than
 the Debtors shall be filed no later than 30 days after the Effective Date (the “Claim Objection
 Deadline”). The Debtors shall have the right to make and File objections at any time prior to the
 final Distribution. All objections shall be litigated to Final Order unless approval of a settlement
 or compromise of a claim objection is obtained pursuant to Bankruptcy Rule 9019; provided,
 however, the Debtors have authority to compromise, settle, otherwise resolve or withdraw any
 objection without further order of the Bankruptcy Court.

          7.7   Untimely Claims

         Except as otherwise expressly provided in this Plan, any Claim not deemed Filed
 pursuant to Section 1111(a) of the Bankruptcy Code or timely Filed pursuant to the Bankruptcy
 Code, Bankruptcy Rules, any applicable order of the Bankruptcy Court or the provisions of the
 Plan, shall (a) not be treated as an Allowed Claim for voting purposes and Distributions and (b)
 may be expunged from the Claims register in the Chapter 11 Cases without notice, motion or
 order.

          7.8   Fractional Cents

         Notwithstanding any other provision of the Plan to the contrary, no payment of fractional
 cents shall be made pursuant to the Plan. Whenever any payment of a fraction of a cent under the
 Plan would otherwise be required, the actual Distribution made shall reflect a rounding of such
 fraction to the nearest whole penny (up or down), with half cents or more being rounded up and
 fractions less than half of a cent being rounded down. No distributions of less than $25.00 will be
 made on account of Allowed Claims, and the Debtors shall contribute any balance that is not
 Distributed to non-profit 503(c) organization “Access to Bankruptcy Court,” or a similar non-
 profit organization selected by the Debtors.


                                                 15
 01077144.1
18-10657-mew       Doc 143     Filed 02/05/19 Entered 02/05/19 18:48:39           Main Document
                                            Pg 19 of 26


          7.9    Interest on Claims

        Interest shall not accrue on Claims, and no Holder of a Claim shall be entitled to interest
 accruing on any Claim unless provided pursuant to the terms of the Plan or the Bankruptcy Code;
 provided, however, that no Distributions shall be made to Equity Interests until all General
 Unsecured Claims have been paid in full with interest as provided under applicable law.
 Distributions in respect of Allowed Claims shall be allocated first to the principal amount (as
 determined for federal income tax purposes) of such Claims, and then, to the extent the
 consideration exceeds the principal amount of such Claims, to any portion of such Claims for
 accrued but unpaid interest.

          7.10   Setoffs

          Except as otherwise provided in the Plan, the Debtors may set off against any Claim and
 the Distributions to be made pursuant to the Plan in respect of such Claim, any claims of any
 nature whatsoever that the Debtors may have against the Holder of such Claim, but neither the
 failure to do so nor the allowance of any Claim under the Plan shall constitute a waiver or release
 by the Debtors of any right of setoff against the Holder of such Claim.

          7.11   Waiver of Transfer Taxes

         Pursuant to section 1146(a) of the Bankruptcy Code, the issuance, transfer or exchange of
 security or the making or delivery of an instrument of transfer under the Plan after the Effective
 Date shall not be taxed under any law imposing a stamp tax or similar tax.

          7.12   Time Bar to Cash Payments by Check

        Checks issued by the Debtors on account of Allowed Claims shall be null and void if not
 negotiated within one hundred twenty (120) days after the date of issuance thereof, except those
 returned as undeliverable which shall be dealt with in accordance with Section 7.2 of the Plan.
 After such date, all Claims in respect of void checks shall be forever barred, and the proceeds of
 such checks shall revest in the Debtors and be subject to redistribution, as appropriate, in
 accordance with the provisions of the Plan.

                                           ARTICLE 8

                      EXECUTORY CONTRACTS UNDER THE PLAN

          8.1    Executory Contracts

         All Executory Contracts (other than those previously rejected or specifically assumed and
 assigned, in each case pursuant to an order of the Bankruptcy Court) shall be deemed rejected on
 the Effective Date or such other date as may be agreed to by the Debtors and the counterparties
 thereto or ordered by the Bankruptcy Court, and the Debtors and respective counterparties shall
 be relieved of any further obligation to perform under such Executory Contracts. Counterparties
 who do not oppose this proposed treatment by opposing confirmation of the Plan by filing and
 serving a written objection with the Bankruptcy Court in accordance with the Bankruptcy Code

                                                 16
 01077144.1
18-10657-mew      Doc 143     Filed 02/05/19 Entered 02/05/19 18:48:39           Main Document
                                           Pg 20 of 26


 and Bankruptcy Rules shall be deemed to have consented to rejection of such Executory
 Contract. The Plan shall constitute a request pursuant to Bankruptcy Code Sections 1123(b)(2)
 and 365(a) and the Confirmation Order (except as otherwise provided therein) shall constitute an
 order of the Bankruptcy Court approving the rejection by the Debtors of all Executory Contracts
 that have not otherwise been rejected or assumed by order of the Bankruptcy Court.

          8.2   Rejection Claims Bar Date

         If the rejection of an Executory Contract pursuant to: (a) Section 8.2 of the Plan that
 gives rise to a Rejection Claim held by the counterparty to such Executory Contract; or (b) an
 order of the Bankruptcy Court (e.g., the First Omnibus Rejection Order) prior to the
 Confirmation Order, such Claim shall be classified as a Class 1 General Unsecured Claim;
 provided, however, that any Claim under the foregoing clauses (a) and (b) shall be forever barred
 and shall not be enforceable against the Debtors, the Estates, or their Assets, unless a Proof of
 Claim is Filed by the Rejection Claims Bar Date.

                                          ARTICLE 9

                          RETENTION OF SUBJECT MATTER
                        JURISDICTION AND CAUSES OF ACTION

          9.1   Retention of Subject Matter Jurisdiction

         The Bankruptcy Court shall continue to have subject matter jurisdiction, of all matters,
 and over all Persons arising out of, and relating to, the Cases and the Plan pursuant to, and for
 the purposes of, sections 105(a) and 1142 of the Bankruptcy Code and for, among other things,
 the following purposes:

          a.    to consider and rule on the compromise and settlement of any Claim against or
                Cause of Action on behalf of the Debtors or the Estates;

          b.    to ensure that Distributions to Holders of Allowed Claims are accomplished as
                provided in the Plan;

          c.    to hear and determine any timely objections to Administrative Expense Claims or
                to Proofs of Claim filed, both before and after the Effective Date, including any
                objections to the classification of any Claim or Equity Interest, and to allow or
                disallow any Claim, in whole or in part;

          d.    to hear and determine any and all applications for the allowance of Professional
                Fees as provided for in the Plan;

          e.    to enter and implement such orders as may be appropriate in the event the
                Confirmation Order is for any reason stayed, revoked, modified, or vacated;

          f.    to issue such orders in aid of execution of the Plan, in accordance with section
                1142 of the Bankruptcy Code;


                                                17
 01077144.1
18-10657-mew     Doc 143     Filed 02/05/19 Entered 02/05/19 18:48:39           Main Document
                                          Pg 21 of 26


          g.   to estimate Claims for all purposes under the Plan;

          h.   to consider any modifications of the Plan, to cure any defect or omission, or
               reconcile any inconsistency in the Plan, including any exhibit thereto, or in any
               order of the Bankruptcy Court, including the Confirmation Order, as may be
               necessary to carry out the purposes and intent of the Plan and to implement and
               effectuate the Plan;

          i.   to hear and determine matters concerning state, local and federal taxes, including
               but not limited to those in accordance with sections 346, 505 and 1146 of the
               Bankruptcy Code, with respect to the Debtor or any Person;

          j.   to compel the conveyance of property and other performance contemplated under
               the Plan and documents executed in connection herewith;

          k.   to enforce remedies upon any default under the Plan;

          l.   to enforce, interpret and determine any disputes arising in connection with any
               orders, stipulations, judgments and rulings entered in connection with the Chapter
               11 Cases (whether or not the Chapter 11 Cases have been closed);

          m.   to resolve any cases, controversies, suits or disputes that may arise in connection
               with the consummation, interpretation or enforcement of the Plan, or any Person's
               obligations incurred in connection herewith;

          n.   to determine any other matters that may arise in connection with or relate to the
               Plan, the Disclosure Statement, the Confirmation Order or any contract,
               instrument, release, indenture or other agreement or document created in
               connection with the Plan or the Disclosure Statement;

          o.   to issue injunctions, enter and implement other orders or take such other actions
               as may be necessary or appropriate to restrain interference by any Person with the
               occurrence of the Effective Date or enforcement of the Plan;

          p.   to issue such orders as may be necessary or appropriate in aid of confirmation
               and/or to facilitate consummation of the Plan;

          q.   to determine such other matters as may be provided for in the Confirmation Order
               or other orders of the Bankruptcy Court as may be authorized under the
               provisions of the Bankruptcy Code or any other applicable law;

          r.   to hear and determine (a) all motions, applications, adversary proceedings, and
               contested and litigated matters pending on the Effective Date, and (b) all Claims
               by or against the Debtor arising under the Bankruptcy Code or non-bankruptcy
               law, if made applicable by the Bankruptcy Code, whether such Claims are
               commenced before or after the Effective Date, including, but not limited to,
               Causes of Action and the Chapter 5 Claims;


                                               18
 01077144.1
18-10657-mew       Doc 143     Filed 02/05/19 Entered 02/05/19 18:48:39           Main Document
                                            Pg 22 of 26


          s.     to hear and determine all motions and applications filed by the Debtors in
                 accordance with their obligations and duties under the Plan, including, but not
                 limited to, applications under Bankruptcy Rule 2004;

          t.     to hear and determine all Causes of Action, to the extent not described above;

          u.     to hear and determine any Claims asserted by: (i) suppliers of goods or services to
                 any of the Debtors; and (ii) any shareholder, insider or affiliate of any of the
                 Debtors, for any actions or omissions prior to the Commencement Date;

          v.     to hear and determine any other matter authorized by applicable law; and

          w.     to enter a Final Decree.

          9.2    Retention of Causes of Action

            The Plan preserves all Causes of Action, except for the Causes of Action released in
 the Confirmation Order or the Plan or otherwise expressly released or assigned by an order of the
 Bankruptcy Court, and provides for them to be vested in the Debtors upon the Effective Date.

            Pursuant to Section 1123(b)(3) of the Bankruptcy Code, except as otherwise provided
 in the Plan, or the Confirmation Order, the Debtor shall retain and have the exclusive right to
 enforce against any Entity any and all Causes of Action of the Debtors or their Estates, including,
 without limitation, all Causes of Action listed in Article VI(i) of the Disclosure Statement.

      PLEASE TAKE NOTICE THAT, WITH THE EXCEPTION OF THOSE CAUSES OF
 ACTION THAT ARE RELEASED OR WAIVED UNDER THE TERMS OF THE PLAN,
 THE CONFIRMATION ORDER, OR OTHER ORDER OF THE BANKRUPTCY COURT,
 ALL CAUSES OF ACTION OF THE DEBTORS AND THEIR ESTATES, WHETHER OR
 NOT SPECIFIED HEREIN, WILL BE PRESERVED AND WILL VEST IN THE DEBTORS
 PURSUANT TO THE PLAN.

      THE LACK OF DISCLOSURE OF ANY PARTICULAR CAUSE OF ACTION
 SHALL NOT CONSTITUTE, NOR BE DEEMED TO CONSTITUTE, A RELEASE OR
 WAIVER OF SUCH CAUSE OF ACTION, AS THE DEBTORS INTEND FOR THE
 PLAN TO PRESERVE AND VEST IN THE DEBTORS ANY AND ALL CAUSES OF
 ACTION HELD BY THE DEBTORS AND THEIR ESTATES AS OF THE EFFECTIVE
 DATE OF THE PLAN EXCEPT AS EXPRESSLY NOTED HEREIN.

                                            ARTICLE 10

                                   MODIFICATION OF PLAN

          10.1   Prior to the Confirmation Order

        The Debtors may alter, amend, or modify the Plan or any exhibits thereto under section
 1127(a) of the Bankruptcy Code at any time prior to entry of the Confirmation Order. The
 Debtors shall provide parties-in-interest with notice of such amendments or modifications as may

                                                 19
 01077144.1
18-10657-mew          Doc 143   Filed 02/05/19 Entered 02/05/19 18:48:39          Main Document
                                             Pg 23 of 26


 be required by the Bankruptcy Code or Bankruptcy Rules or order of the Bankruptcy Court. A
 Holder of a Claim that has accepted the Plan shall be deemed to have accepted the Plan, as
 altered, amended, modified or clarified, if the proposed alteration, amendment, modification or
 clarification does not materially and adversely change the treatment of the Claim of such Holder.

          10.2   After the Confirmation Order

        After the entry of the Confirmation Order and prior to substantial consummation (as
 defined in section 1101(2) of the Bankruptcy Code) of the Plan, the Debtors may, under section
 1127(b) of the Bankruptcy Code, institute proceedings in the Bankruptcy Court to remedy any
 defect or omission or to reconcile any inconsistencies in the Plan, the Disclosure Statement, or
 the Confirmation Order, and such matters as may be necessary to carry out the purpose and
 effect of the Plan so long as such proceedings do not materially and adversely affect the
 treatment of Holders of Claims under the Plan; provided, however, that, to the extent required,
 prior notice of such proceedings shall be served in accordance with the Bankruptcy Code or
 Bankruptcy Rules or an order of the Bankruptcy Court. A Holder of a Claim that has accepted
 the Plan shall be deemed to have accepted the Plan, as altered, amended, modified or clarified, if
 the proposed alteration, amendment, modification or clarification does not materially and
 adversely change the treatment of the Claim of such Holder.

                                           ARTICLE 11

                 PROVISIONS REGARDING INJUNCTIONS, EXCULPATION
                            AND THIRD PARTY RELEASES

          11.1   Injunction relating to the Plan

         To the fullest extent provided in Section 1141 of the Bankruptcy Code, as of the
 Effective Date, all Persons that have held, currently hold or may hold a Claim or other debt or
 Liability or interest that is addressed in the Plan are permanently enjoined from taking any action
 on account of such Claims, debts, Liabilities, or interest, other than actions brought to enforce
 any rights or obligations under the Plan.

          11.2   Releases

                 a.      Debtors’ Release of Claims Against Managers, Officers, Directors and
                         Professionals of the Debtors. As of the Effective Date, Debtors shall be
                         deemed to have released all claims in connection with or related to
                         any action or omission taking place after the Commencement Date
                         and prior to the Effective Date in any way relating to the Debtors, the
                         Chapter 11 Cases, the Plan, against the Debtors’ present and former
                         managers, officers, employees, agents, financial advisors, attorneys
                         and professionals; provided, however, the foregoing shall not waive or
                         release any causes of action arising out of (i) any contractual
                         obligations owing by any such party or (ii) the willful misconduct,
                         gross negligence, intentional fraud or criminal conduct of any such
                         party.


                                                   20
 01077144.1
18-10657-mew       Doc 143     Filed 02/05/19 Entered 02/05/19 18:48:39       Main Document
                                            Pg 24 of 26


          11.3   Exculpation

         As of the Effective Date, each Debtor and their respective financial advisors,
 attorneys, accountants, consultants and other professionals (each an “Exculpated Party”)
 shall neither have nor incur, and each Exculpated Party is hereby released and exculpated
 from, any Exculpated Claim or obligation, cause of action or liability for any Exculpated
 Claim, except for gross negligence or willful misconduct, but in all respects each
 Exculpated Party shall be entitled to reasonably rely upon the advice of counsel with
 respect to their duties and responsibilities under the Plan or in the context of each Debtor’s
 Chapter 11 Case. No Holder of a Claim or Equity Interest or any other party-in-interest,
 including their respective agents, employees, representatives, financial advisors, attorneys,
 or affiliates, shall have any right of action against any Exculpated Party relating to, or
 arising out of the Exculpated Claims, except for such Exculpated Party’s own willful
 misconduct or gross negligence; provided, however, that nothing in the Plan shall, or shall
 be deemed to, release or exculpate the Exculpated Parties with respect to their obligation
 or covenants arising pursuant to the Plan.

                                         ARTICLE 12

                               MISCELLANEOUS PROVISIONS

          12.1   Governing Law

       EXCEPT TO THE EXTENT THAT THE BANKRUPTCY CODE OR OTHER
 FEDERAL LAW IS APPLICABLE, OR TO THE EXTENT A SCHEDULE OR EXHIBIT
 HERETO OR INSTRUMENT, AGREEMENT OR OTHER DOCUMENT EXECUTED
 UNDER THE PLAN PROVIDES OTHERWISE, THIS PLAN, THE RIGHTS, DUTIES AND
 OBLIGATIONS ARISING UNDER THIS PLAN, AND ANY CLAIM OR CONTROVERSY
 DIRECTLY OR INDIRECTLY BASED UPON OR ARISING OUT OF THIS PLAN OR THE
 TRANSACTIONS CONTEMPLATED BY THIS PLAN (WHETHER BASED ON
 CONTRACT, TORT, OR ANY OTHER THEORY), INCLUDING ALL MATTERS OF
 CONSTRUCTION, VALIDITY AND PERFORMANCE, SHALL IN ALL RESPECTS BE
 GOVERNED BY AND INTERPRETED, CONSTRUED AND DETERMINED IN
 ACCORDANCE WITH, THE INTERNAL LAWS OF NEW YORK WITHOUT REGARD TO
 ANY CONFLICTS OF LAW PROVISION THAT WOULD REQUIRE THE APPLICATION
 OF THE LAW OF ANY OTHER JURISDICTION.

          12.2   Notices

        All notices, requests and demands to be effective shall be in writing (including by
 facsimile transmission and email) and, unless otherwise expressly provided herein, shall be
 deemed to have been duly given or made when actually delivered or, in the case of notice by
 facsimile transmission, when received and telephonically confirmed, addressed as follows:




                                              21
 01077144.1
18-10657-mew          Doc 143   Filed 02/05/19 Entered 02/05/19 18:48:39          Main Document
                                             Pg 25 of 26




              To the Debtors:

                                              Wilk Auslander LLP
                                              1515 Broadway
                                              43rd Floor
                                              New York, NY 10036
                                              Attn: Eric J. Snyder, Esq.
                                                     Eloy A. Peral, Esq.
                                              Email: esnyder@wilkauslander.com
                                                       eperal@wilkauslander.com

          12.3     Conflicts

         In the event of any conflict or inconsistency between the terms of (a) the Plan (including
 all exhibits to the Plan), and (b) the Disclosure Statement, the terms of the Plan shall control.

          12.4     Reservation of Rights

        If the Plan is not confirmed by a Final Order, or if the Plan is confirmed and does not
 become effective, the rights of all parties in interest in the Bankruptcy Case are and shall be
 reserved in full. Any concessions or settlements reflected herein, if any, are made for purposes of
 the Plan only, and if the Plan does not become effective, no party in interest in the Bankruptcy
 Case shall be bound or deemed prejudiced by any such concession or settlement.

          12.5     Binding Effect

         The rights, benefits and obligations of any Person named or referred to in the Plan, or
 whose actions may be required to effectuate the terms of the Plan shall be binding on, and shall
 inure to the benefit of, any heir, executor, administrator, successor or assign of such Person
 (including, but not limited to, any trustee appointed for Debtor under Chapters 7 or 11 of the
 Bankruptcy Code). The terms and provisions of the Plan shall continue to be effective in this or
 any superseding case under the Bankruptcy Code.


 Dated: February 5, 2019

                                              DEBTORS:

                                              MANHATTAN JEEP CHRYSLER DODGE, INC.

                                              By:   /s/ Patrick Monninger________________
                                              Name: Patrick Monninger___________________
                                              Its:  President___________________________



                                                 22
 01077144.1
18-10657-mew   Doc 143   Filed 02/05/19 Entered 02/05/19 18:48:39   Main Document
                                      Pg 26 of 26


                                     MANHATTAN AUTOMOTIVE, L.L.C.

                                     By:   /s/ David Monninger_______________
                                     Name: David Monninger__________________
                                     Its:  Managing Member________________




                                       23
 01077144.1
